Citation Nr: 0906601	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  08-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1947 to November 
1951.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Sioux 
Falls, South Dakota.




FINDING OF FACT

The evidence of record demonstrates that the veteran's 
current right ear hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent medical evidence to be causally related to the 
veteran's active service.


CONCLUSION OF LAW

Right ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A.  
§§ 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
claimant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran dated in March 2007.  The letter informed the Veteran 
of what evidence was required to substantiate his claim for 
service connection and of his and VA's respective duties for 
obtaining evidence.  The March 2007 letter also informed the 
Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.



Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements as well as lay statements from fellow 
servicemembers in support of his claim.  The Board has 
carefully reviewed these statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  
The Board notes that a VA medical opinion has been obtained 
and sufficient competent medical evidence is of record to 
make a decision on this claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board notes a statement from the Veteran, dated in 
January 2007, indicates that he would be submitting records 
from a private physician in the future.  An informal 
conference report, between the Veteran and a Decision Review 
Officer (DRO), dated in July 2007, reflects that the Veteran 
contacted this private physician in an attempt to obtain 
these medical records, but he was advised that such records 
were no longer available.  In light of the foregoing, the 
Board finds that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond, 12 Vet. App. at 346.  Where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Hearing loss, as an organic disease of the nervous system, 
will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

The Veteran contends that service connection is warranted for 
right ear hearing loss.  The Board notes that Veteran 
originally contended service connection was warranted for 
bilateral hearing loss.  During the appeal process, a DRO 
decision dated in December 2007, granted service connection 
for left ear hearing loss and assigned a noncompensable 
evaluation, effective January 3, 2007 (date of receipt of 
claim).

The Veteran specifically contends that such hearing loss 
occurred when he was exposed to loud noises in service.  See, 
e.g., VA Form 21-526, Veteran's Application for Compensation 
and/or Pension, and supporting statements, received in 
January 2007.  The Veteran has stated that because of his 
military service on the USS Abnaki, a seagoing tug boat, he 
was exposed to loud noise coming from the ship's 4 diesel 
engines.  The Veteran reported that he worked directly next 
to these engines while performing his job as an electrician 
on the ship.  Id.  

Regarding evidence of a current disability, a VA audiometric 
examination, conducted in April 2007 reported pure tone 
thresholds, in decibels, as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
Right
85
85
75
75
70

The April 2007 VA examiner noted that the results suggest a 
sensorineural hearing loss for the right ear with poor word 
recognition (10 percent on Maryland CNC test) in that ear.  
Based on the standard set forth in 38 C.F.R. § 3.385, the 
record establishes a current right ear hearing loss 
disability for VA purposes.  

In this case, service treatment records do not reflect 
complaints or findings regarding hearing loss during service.  
The report of the Veteran's clinical entrance examination in 
November 1947 shows that he had normal hearing in the right 
ear.  At that time, the Veteran's hearing was 15/15 in the 
right ear, per the whispered voice test.  The report of the 
Veteran's clinical separation examination, dated in November 
1951, reflects that upon whispered voice testing, the veteran 
scored 15/15 in the right ear.  

The Board notes that, although a right ear hearing loss 
disability for VA compensation purposes was not demonstrated 
in service, the veteran can establish service connection on 
the basis of post-service evidence of a nexus between current 
hearing loss disability and service.  38 C.F.R. § 3.303(d); 
see also Hensley, 5 Vet. App. at 158.  Also, under 38 
U.S.C.A. § 1154 (West 2002), VA is required to consider a 
veteran's contentions in conjunction with the circumstances 
of his service.  

As just noted, under 38 U.S.C.A. § 1154(a), the VA is 
required to consider a veteran's contentions in conjunction 
with the circumstances of his service.  The Veteran has 
alleged his hearing loss disability was incurred in service 
as a result of exposure to noise trauma from machinery, such 
as diesel engines while performing his military duties aboard 
the USS Abnaki.  The veteran's DD Form 214 does not appear to 
be of record.  However, the record does contain discharge 
documents indicating that the Veteran was aboard the USS 
Abnaki as well as other ships.  A service record, titled 
Enlisted Leave Record, also notes that the Veteran was aboard 
the USS Abnaki.  The Veteran reported that was an electrician 
aboard the USS Abnaki.  See Statement in Support of his 
claim, dated in January 200; see also Lay Statements, dated 
and received in January 2007 (noting, in general, that the 
Veteran's military occupational duties placed him in the 
engine room of the USS Abnaki).  As previously noted, the 
Veteran has stated that he was exposed to loud noise in 
service due to, among other things, diesel engines.  The 
Board finds the Veteran's is competent to report exposure to 
loud noise in service.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005) (noting that a veteran and other persons 
can attest to factual matters of which they had first-hand 
knowledge, e.g., experiencing loud noises in service and 
witnessing events).  In light of all the evidence of record 
and the Veteran's competent and credible statements regarding 
exposure to loud noises in service, acoustic trauma due to 
loud noise exposure in service is conceded as such is 
consistent with the circumstances of the Veteran's service.  
38 U.S.C.A. § 1154(a).  

After service, the record reflects no complaints or findings 
regarding hearing loss until a private audiogram, dated in 
November 2000.  The private medical report notes "[f]irst 
test in 1999 [. . . ] [b]ought aids in 1999."  The Board 
also observes that this private report also included a 
graphic audiogram that was not interpreted.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (noting that the Board may 
not interpret graphical representations of audiometric data).  
In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Here, at the earliest, the record reveals 
that several decades have past since the Veteran was 
discharged from active service before the first recorded 
complaint/finding regarding hearing loss.  The Board also 
notes that the November 2000 private examiner did not provide 
an opinion regarding the etiology of the Veteran's right ear 
hearing loss.  

The Board notes that the competent medical evidence of record 
does not establish that the Veteran's current right ear 
hearing loss disability for VA purposes is etiologically 
related to noise exposure in service.  In April 2007, a VA 
examiner, after an audiometric evaluation and a review of the 
veteran's claims file, opined that the Veteran's right-sided 
sensorineural hearing loss configuration was not consistent 
with a noise induced hearing loss.  A VA Form 119, Report of 
Contact, dated in August 2007 between a DRO and the April 
2007 VA examiner notes "[t]he right ear hearing loss is not 
consistent with noise induced hearing loss; therefore, it is 
less likely than not related to military service."  The 
Board notes that the VA examiner was clear that the Veteran's 
right ear hearing loss was not related to service because the 
VA Form 119 also reflects that the VA examiner opined that 
the Veteran's left ear hearing loss was as likely as not due 
to military noise exposure because its configuration was 
consistent with noise induced hearing loss.  The Board finds 
the April 2007 VA examiner's opinion to be probative evidence 
against the Veteran's claim as the examination report 
indicates that the claims file was reviewed and a rationale 
was provided in support of the opinion given.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (stating that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion).  Moreover, there is 
no competent clinical evidence of record, VA or private, 
linking the Veteran's current right ear hearing loss 
disability to service.

The Board also notes the record contains numerous lay 
("buddy") statements submitted on behalf of the Veteran in 
support of his claim.  A review of these statements reveals 
that these laypersons served with the Veteran on the USS 
Abnaki and corroborated the Veteran's military occupational 
duties in the engine room of the ship.  In this regard, the 
Board notes that it has conceded, as described above, that 
the Veteran was exposed to acoustic trauma in service as 
consistent with the circumstances of his service.  

The Board further acknowledges the Veteran's statements that 
his current right ear hearing loss disability is due to 
service.  However, the veteran has not been shown to possess 
the requisite skills or training necessary to be capable of 
making medical conclusions.  Thus, his statements regarding 
the etiology of the disability in question do not constitute 
competent medical evidence and lack probative value.  
Espiritu, 2 Vet. App. at 494-95.

In order to establish service connection on a presumptive 
basis, the Veteran's right ear sensorineural hearing loss 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his service.  
Here, the record does not demonstrate any findings or 
clinical documentation of an impaired right ear hearing 
disability for VA purposes until many decades after service.  
See, e.g., Private audiogram, dated in November 2000.  As 
such, the Board finds that presumptive service connection is 
not warranted under the provisions of 38 U.S.C.A. §§ 1101 and 
1112 (West 2002) or 38 C.F.R. §§ 3.307 and 3.309 (2008).

In sum, the Board concludes that the evidence is sufficient 
to establish that the Veteran has a current right ear hearing 
loss disability for VA purposes and that he sustained 
acoustic trauma in service.  However, the competent medical 
evidence of record fails to establish that the current right 
ear hearing loss disability is related to such incident(s) in 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the claimant, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2008), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
service connection for a right ear hearing loss disability is 
not warranted.  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


